DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claims 4, 10, 15, recite “a lens that has light transmission through the light emitted from the backlight and is placed between the backlight and the heat-transfer member” where the “lens” needs to be shown with proper labeling.  Claim 17 recites, “a lens that has light transmission through the light emitted from the backlight and is placed between the backlight and the Fresnel lens”, where the “lens” needs to be shown with proper labeling.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 12, 14 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1, 3, 4, 7, 13, 14 of U.S. Patent No. 10,871,686 (US 10,871,686 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent claim a display comprising: a liquid-crystal panel including a display screen; a heat-transfer member which is light-transmissive and is on an opposite side of the liquid-crystal panel from the display screen; and a light-diffusion member between the liquid-crystal panel and the heat-transfer member, wherein the heat-transfer member and the light-diffusion member are plate-shaped; the light-diffusion member is thinner than the heat-transfer member; and the light-diffusion member has a thickness equal to or smaller than 300 .mu.m.; a display comprising: a liquid-crystal panel including a display screen; a light-transmissive member which is light-transmissive and is on an opposite side of the liquid-crystal panel from the display screen; and a light-diffusion member between the liquid-crystal panel and the light-transmissive member, wherein the light-diffusion member includes a plurality of fine particles; and an average particle size of the plurality of fine particles is equal to or smaller than 20 .mu.m.; a display comprising: a liquid-crystal panel including a display screen; a light-transmissive member which is on an opposite side of the liquid-crystal panel from the display screen; and a light-diffusion member between the liquid-crystal panel and the light-transmissive member, wherein the light-diffusion member is thinner than the light-transmissive member; and the light-diffusion member has a thickness equal to or smaller than 300 .mu.m. Moreover, the claims in . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claims 4, 10, 15, the limitation “a lens that has light transmission through the light emitted from the backlight and is placed between the backlight and the heat-transfer member” is unclear. The Examiner is unclear about which “lens” the Applicant is referring to. A review of the description (Fig. 1) shows only “a Fresnel lens 41 and a prism sheet 42”. The Applicant is required to clarify.
Claims 5, 11, 16 are rejected as being dependent on claims 4, 10 and 15 respectively.
As of claim 17, the limitation “a lens that has light transmission through the light emitted from the backlight and is placed between the backlight and the Fresnel lens; and a heat sink accommodating the light-diffusion member, the backlight and the lens, wherein an uneven surface of the Fresnel lens is on the backlight side” is unclear. The Examiner is unclear about which “lens” the Applicant is referring to. A review of the 
Claims 18-21 are rejected as being dependent on claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 6-7, 9, 12, 14 are rejected under 35 U.S.C. 103 as being un-patentable over Kobayashi (US 5,757,443 A) in view of SEGAWA (US 2016/0231565 A1).
As of claim 1, Kobayashi teaches a display (transmission-type display device) [fig 2A] (col 3, lines 42-44) comprising: a liquid-crystal panel 3 (liquid crystal) [fig 2B] (col 4, line 33) including a display screen 8 (display region) (col 3, lines 64-65); a heat-transfer member 5 [fig 2B] which is light-transmissivity (heat-dissipating glass plate) (col 4, lines 23-24) and is on an opposite side of the liquid-crystal panel 3 [fig 2B] from the display screen 8 [fig 2A]; and a light-diffusion member 1, 2 [fig 2A] (col 4, lines 25-30) between the liquid-crystal panel 3 [fig 2A] and the heat-transfer member 5 [fig 2B], wherein the heat-transfer member 5 [fig 2B] and the light-diffusion member  1, 2 [fig 2A] are plate-shaped [fig 2A] [fig 2B]; the light-diffusion member 1, 2 [fig 2B] is thinner than the heat-transfer member 5 [fig 2B]. 
Kobayashi does not teach the light-diffusion member has a thickness equal to or smaller than 300 µm.
SEGAWA teaches a head-up display [fig 1] having the light-diffusion member 367 [fig 7] has a thickness equal to or smaller than 300 µm ((The diffusion beads 369 are applied on the first light diffusion surface 367a and the second light diffusion surface 367b (hereinafter, also referred to as light diffusion surfaces 367, generically) in a thickness of 10 to 15 micrometers)) [0054].

As of claim 3, Kobayashi teaches the heat-transfer member 5 [fig 2B] is directly contacted to the light-diffusion member 1, 2 [fig 2B]. 
As of claim 6, Kobayashi teaches a display (transmission-type display device) [fig 2A] (col 3, lines 42-44) comprising: a liquid-crystal panel 3 (liquid crystal) [fig 2B] (col 4, line 33) including a display screen 8 (display region) (col 3, lines 64-65); a light-transmissive member 5 [fig 2B] which is light-transmissive (heat-dissipating glass plate) (col 4, lines 23-24) and is on an opposite side of the liquid-crystal panel 3 [fig 2a] from the display screen 8 [fig 2A]; and a light-diffusion member 1, 2 [fig 2A] (col 4, lines 25-30) between the liquid-crystal panel 3 [fig 2A] and the light-transmissive member 5 [fig 2B].
Kobayashi does not teach the light-diffusion member includes a plurality of fine particles; and an average particle size of the plurality of fine particles is equal to or smaller than 20 µm.
SEGAWA teaches a head-up display [fig 1] having the light-diffusion member 367 [fig 7] includes a plurality of fine particles (diffusion beads) [0054]; and an average particle size of the plurality of fine particles is equal to or smaller than 20 µm (diffusion beads 369, are highly-transparent optical beads, and the diameter thereof is 10 micrometers or less) [0054].

As of claim 7, Kobayashi teaches the light-transmissive member 5 [fig 2B] is a heat-transfer member (heat-dissipating glass plate) (col 4, line 5).
As of claim 9, Kobayashi teaches the heat-transfer member 5 [fig 2B] is directly contacted to the light-diffusion member 1, 2 [fig 2B]. 
As of claim 12, Kobayashi teaches a display (transmission-type display device) [fig 2A] (col 3, lines 42-44) comprising: a liquid-crystal panel 3 (liquid crystal) [fig 2B] (col 4, line 33) including a display screen 8 (display region) (col 3, lines 64-65); a heat-transfer member 5 [fig 2B] which is light-transmissive (heat-dissipating glass plate) (col 4, lines 23-24) and is on an opposite side of the liquid-crystal panel 3 [fig 2B] from the display screen 8 [fig 2A]; and a light-diffusion member 1, 2 [fig 2A] (col 4, lines 25-30) between the liquid-crystal panel 3 [fig 2A] and the heat-transfer member 5 [fig 2B]; the light-diffusion member 1, 2 [fig 2B] is thinner than the heat-transfer member 5 [fig 2B]. 
Kobayashi does not teach the light-diffusion member has a thickness equal to or smaller than 300 µm.
SEGAWA teaches a head-up display [fig 1] having the light-diffusion member 367 [fig 7] has a thickness equal to or smaller than 300 µm ((The diffusion beads 369 are applied on the first light diffusion surface 367a and the second light diffusion surface 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have light-diffusion member has a thickness equal to or smaller than 300 µm as taught by SEGAWA to the display as disclosed by Kobayashi in order to provide transmission-type screens with enhanced visibility (SEGAWA; [0008]).
As of claim 14, Kobayashi teaches the heat-transfer member 5 [fig 2B] is directly contacted to the light-diffusion member 1, 2 [fig 2B]. 
Claim 2, 8, 13 are rejected under 35 U.S.C. 103 as being un-patentable over Kobayashi (US 5,757,443 A) in view of SEGAWA (US 2016/0231565 A1) and further in view of Levermore (US 2012/0162995 A1).
As of claim 2, Kobayashi in view of SEGAWA teaches the invention as cited above except for the light-diffusion member has a transmittance equal to or larger than 70%.
Levermore teaches a light extraction block [fig 7] having the light-diffusion member 700 [fig 7] has a transmittance equal to or larger than 70% (diffuser sheet has 80% total light transmission and 77% diffuse light transmission with 3% parallel light transmission) [0073].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light-diffusion member has a transmittance equal to or larger than 70% as taught by Levermore to the display as 
As of claim 8, Kobayashi in view of SEGAWA teaches the invention as cited above except for the light-diffusion member has a transmittance equal to or larger than 70%.
Levermore teaches a light extraction block [fig 7] having the light-diffusion member 700 [fig 7] has a transmittance equal to or larger than 70% (diffuser sheet has 80% total light transmission and 77% diffuse light transmission with 3% parallel light transmission) [0073].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light-diffusion member has a transmittance equal to or larger than 70% as taught by Levermore to the display as disclosed by Kobayashi in view of SEGAWA in order to improve the efficacy of lighting panels through improved light extraction (Levermore; [0002]).
As of claim 13, Kobayashi in view of SEGAWA teaches the invention as cited above except for the light-diffusion member has a transmittance equal to or larger than 70%.
Levermore teaches a light extraction block [fig 7] having the light-diffusion member 700 [fig 7] has a transmittance equal to or larger than 70% (diffuser sheet has 80% total light transmission and 77% diffuse light transmission with 3% parallel light transmission) [0073].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light-diffusion member has a .
Allowable Subject Matter
Claims 4-5, 10-11, 15-21 will be allowed if earlier drawing objection and 112(b) rejections are successfully overcome.
As of claim 4, the closest prior art Kobayashi (US 5,757,443 A) teaches a transmission-type display device that has a panel structure comprising a transmission substrate (driver substrate) 1 for pixel electrodes and switching devices formed at a display region 8, another transmission substrate (opposing substrate) 2 formed with a counter electrode thereon, and liquid crystal 3 held in the space between the joined substrates 1 and 2, and is used for displaying projected images as in a projector. A flexible connector 4 for external connecting is connected at the end of the upper surface of the driver substrate 1. A polarizing plate is also adhered to the outer surface of the heat-dissipating glass plate 5 adhered to the outer surface of the driver substrate 1 or between the driver substrate 1 and the heat-dissipating glass plate 5. In the present invention, a heat-dissipating glass plate 5 of a thermal conductivity of greater than 1 W/m.multidot.K and a thickness of greater than 1 mm is characteristically adhered directly to the outer surface of at least one of the transparent substrates. In this embodiment, heat-dissipating glass plates 5 are adhered to both the driver substrate 1 and the opposing substrate 2. These heat-dissipating glass plates 5 are made of quartz glass or heat-resistant glass. The quartz glass is sufficiently thermally conductive and has a thermal conductivity of about 1.4 W/m.multidot.K. The heat-resistant glass, if it is 
Claim 5 is allowed as being dependent on claim 4.
As of claim 10, the closest prior art Kobayashi (US 5,757,443 A) teaches a transmission-type display device that has a panel structure comprising a transmission substrate (driver substrate) 1 for pixel electrodes and switching devices formed at a display region 8, another transmission substrate (opposing substrate) 2 formed with a counter electrode thereon, and liquid crystal 3 held in the space between the joined substrates 1 and 2, and is used for displaying projected images as in a projector. A flexible connector 4 for external connecting is connected at the end of the upper surface of the driver substrate 1. A polarizing plate is also adhered to the outer surface of the heat-dissipating glass plate 5 adhered to the outer surface of the driver substrate 1 or between the driver substrate 1 and the heat-dissipating glass plate 5. In the present invention, a heat-dissipating glass plate 5 of a thermal conductivity of greater than 1 W/m.multidot.K and a thickness of greater than 1 mm is characteristically adhered directly to the outer surface of at least one of the transparent substrates. In this embodiment, heat-dissipating glass plates 5 are adhered to both the driver substrate 1 and the opposing substrate 2. These heat-dissipating glass plates 5 are made of quartz glass or heat-resistant glass. The quartz glass is sufficiently thermally conductive and 
Claim 11 is allowed as being dependent on claim 10.
As of claim 15, the closest prior art Kobayashi (US 5,757,443 A) teaches a transmission-type display device that has a panel structure comprising a transmission substrate (driver substrate) 1 for pixel electrodes and switching devices formed at a display region 8, another transmission substrate (opposing substrate) 2 formed with a counter electrode thereon, and liquid crystal 3 held in the space between the joined substrates 1 and 2, and is used for displaying projected images as in a projector. A flexible connector 4 for external connecting is connected at the end of the upper surface of the driver substrate 1. A polarizing plate is also adhered to the outer surface of the heat-dissipating glass plate 5 adhered to the outer surface of the driver substrate 1 or between the driver substrate 1 and the heat-dissipating glass plate 5. In the present invention, a heat-dissipating glass plate 5 of a thermal conductivity of greater than 1 W/m.multidot.K and a thickness of greater than 1 mm is characteristically adhered directly to the outer surface of at least one of the transparent substrates. In this embodiment, heat-dissipating glass plates 5 are adhered to both the driver substrate 1 and the opposing substrate 2. These heat-dissipating glass plates 5 are made of quartz 
Claim 16 is allowed as being dependent on claim 15.
As of claim 17, the closest prior art Kobayashi (US 5,757,443 A) teaches a transmission-type display device that has a panel structure comprising a transmission substrate (driver substrate) 1 for pixel electrodes and switching devices formed at a display region 8, another transmission substrate (opposing substrate) 2 formed with a counter electrode thereon, and liquid crystal 3 held in the space between the joined substrates 1 and 2, and is used for displaying projected images as in a projector. A flexible connector 4 for external connecting is connected at the end of the upper surface of the driver substrate 1. A polarizing plate is also adhered to the outer surface of the heat-dissipating glass plate 5 adhered to the outer surface of the driver substrate 1 or between the driver substrate 1 and the heat-dissipating glass plate 5. In the present invention, a heat-dissipating glass plate 5 of a thermal conductivity of greater than 1 W/m.multidot.K and a thickness of greater than 1 mm is characteristically adhered directly to the outer surface of at least one of the transparent substrates. In this embodiment, heat-dissipating glass plates 5 are adhered to both the driver substrate 1 
Claims 18-21 are allowed as being dependent on claim 17.  
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art SEGAWA (US 20160266283 A1) teaches a transmission-type screen which includes: a first lens array surface on which a plurality of first microlenses are arrayed; and a second lens array surface that is provided at a distance in a direction perpendicular to the first lens array surface and on which a plurality of second microlenses whose shape is different from the shape of the first microlenses are arrayed. A level line near a vertex is circular or elliptical in the first microlenses, and a 
- Prior Art Friedman et al. (US 20120033287 A1) teaches insulating glass units (IGU's), that have at least two panes, each pane having an electrochromic device thereon, are described. Two optical state devices on each pane of a dual-pane window unit provide window units having four optical states. Window units described allow the end user a greater choice of how much light is transmitted through the electrochromic window. Also, by using two or more window panes, each with its own electrochromic device, registered in a window unit, visual defects in any of the individual devices are negated by virtue of the extremely small likelihood that any of the visual defects will align perfectly and thus be observable to the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882